UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1198


WESTMORELAND COAL COMPANY, INCORPORATED,

                Petitioner,

          v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR; HASKELL SWINEY,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(12-0126-BLA)


Submitted:   September 19, 2013          Decided:   September 27, 2013


Before MOTZ, KEENAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Paul   E.  Frampton,   Thomas  M.   Hancock,  BOWLES  RICE  LLP,
Charleston, West Virginia, for Petitioner.      Joseph E. Wolfe,
Ryan C. Gilligan, WOLFE, WILLIAMS, RUTHERFORD & REYNOLDS,
Norton, Virginia, for Respondent Haskell Swiney.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Westmoreland Coal Company (“Employer”) petitions for

review of the Benefits Review Board’s (“Board”) decision and

order affirming the Administrative Law Judge’s (“ALJ”) award of

benefits to former employee Haskell Swiney under the Black Lung

Benefits Act (“Act”), 30 U.S.C.A. §§ 901-945 (West 2007 & Supp.

2013).    We deny the petition for review.

               We review the Board’s and the ALJ’s legal conclusions

de    novo     and    “independent[ly]          review    .    .   .   the   record    to

determine whether the ALJ’s findings of fact were supported by

substantial evidence.”                Island Creek Coal Co. v. Compton, 211

F.3d    203,    207-08     (4th       Cir.    2000)     (internal      quotation   marks

omitted).            “‘Substantial           evidence     is   more     than   a      mere

scintilla’; it is ‘such relevant evidence as a reasonable mind

might    accept      as    adequate      to     support    a    conclusion.’”         Id.

(quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).

In conducting this review, we confine ourselves to the grounds

on which the Board based its decision.                    Daniels Co. v. Mitchell,

479 F.3d 321, 329 (4th Cir. 2007).

               Subject    to    the    substantial       evidence      requirement,    we

defer to the ALJ’s credibility determinations and “evaluation of

the    proper     weight       to   accord      conflicting        medical   opinions.”

Harman Mining Co. v. Dir., Office of Workers’ Comp. Programs,



                                               2
678 F.3d 305, 310 (4th Cir. 2012).                     The ALJ is not bound to

accept    any    medical      expert   opinion         but       “must    evaluate   the

evidence,      weigh    it,    and   draw       his   own     conclusions,”      giving

consideration      to    “the    qualifications             of     the    experts,   the

opinions’ reasoning, their reliance on objectively determinable

symptoms and established science, their detail of analysis, and

their    freedom    from      irrelevant        distractions        and    prejudices.”

Underwood v. Elkay Mining, Inc., 105 F.3d 946, 949, 951 (4th

Cir. 1997), superseded on other grounds as stated in Elm Grove

Coal Co. v. Dir., Office of Workers’ Comp. Programs, 480 F.3d

278, 287 (4th Cir. 2007).

            If a miner was employed in underground coal mines for

fifteen or more years, has had a chest x-ray interpreted as

negative for complicated pneumoconiosis, and demonstrates that

he has a totally disabling respiratory or pulmonary impairment,

he is entitled to a rebuttable presumption that he is totally

disabled due to pneumoconiosis (“fifteen-year presumption”). *                        30

U.S.C.A. § 921(c)(4); 20 C.F.R. § 718.305(a) (2013).                          Once the

miner    has    established      entitlement          to     the    presumption,     the

employer “may rebut such presumption only by establishing that


     *
       This presumption was restored by the Patient Protection
and Affordable Care Act, Pub. L. No. 111-148, § 1556, 124 Stat.
119, 260 (2010).



                                            3
(A) such miner does not . . . have pneumoconiosis, or that (B)

his respiratory or pulmonary impairment did not arise out of, or

in connection with, employment in a coal mine.”                            30 U.S.C.A.

§ 921(c)(4); see 20 C.F.R. § 718.305(a).

            Employer does not dispute that Swiney was employed in

underground coal mines for fifteen or more years and that all of

the chest x-rays were interpreted as negative for complicated

pneumoconiosis.         Employer does dispute that Swiney demonstrated

that   he   has     a   totally       disabling         respiratory      or    pulmonary

impairment.       Specifically, Employer argues that the ALJ erred in

discounting       the    contrary      medical          opinions    of     its     expert

physicians on the issue of total disability.

            A miner may prove total disability through qualifying

pulmonary function tests, qualifying arterial blood gas studies,

a showing of cor pulmonale with right-sided congestive heart

failure, or medical opinions.                20 C.F.R. § 718.204(b)(2)(i)-(iv)

(2013); see 20 C.F.R. § 718.305(c) (requiring miner to prove

total disability in accordance with § 718.204).                          The ALJ must,

however, consider any contrary probative evidence in deciding

whether     the     miner       has        met    his     burden.             20   C.F.R.

§ 718.204(b)(2); see 30 U.S.C. § 923 (b) (“In determining the

validity    of    claims    .    .    .,    all   relevant     evidence        shall   be

considered . . . .”).           “If contrary evidence does exist, the ALJ



                                             4
must     assign   the    contrary     evidence        appropriate        weight     and

determine    whether     it    outweighs      the    evidence     that    supports    a

finding of total disability.”             Lane v. Union Carbide Corp., 105

F.3d 166, 171 (4th Cir. 1997).

            Upon review, we conclude that the ALJ complied with

the     Administrative        Procedure    Act      and   fully     discussed       and

considered the opinions of Employer’s physicians in finding that

the    medical    opinions     were   insufficient        contrary       evidence    to

outweigh the qualifying arterial blood gas studies that the ALJ

found    established     Swiney’s      total        disability.          See   Milburn

Colliery Co. v. Hicks, 138 F.3d 524, 532 n.9 (4th Cir. 1998)

(“An ALJ has discretion to disregard an opinion unsupported by a

sufficient rationale.”).           We are not permitted to reweigh the

medical evidence.        Id. at 536.          Thus, we conclude that the ALJ

did not err in finding that Swiney was entitled to the fifteen-

year presumption.

            The burden then shifted to Employer to affirmatively

“rebut such presumption only by establishing that (A) such miner

does not . . . have pneumoconiosis, or that (B) his respiratory

or pulmonary impairment did not arise out of, or in connection

with, employment in a coal mine.”                30 U.S.C.A. § 921(c)(4); see

20 C.F.R. 718.305(a); Morrison v. Tenn. Consol. Coal Co., 644

F.3d 473, 479-80 (6th Cir. 2011).                Upon review of the evidence



                                          5
submitted in this case, we conclude that substantial evidence

supports the ALJ’s finding that Employer failed to affirmatively

rebut   the    presumption.     See   20    C.F.R.    718.201(a)(2);      Harman

Mining Co., 678 F.3d at 311.               Thus, the ALJ did not err in

awarding benefits under the Act.

              Accordingly, we deny Employer’s petition for review.

We   dispense    with   oral   argument     because   the   facts   and   legal

contentions     are   adequately   presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      6